Citation Nr: 0524886	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  95-40 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether a substantive appeal on the issue of entitlement to 
an effective date earlier than June 8, 1995, for a grant of 
an evaluation of 10 percent for recurrent costochondritis of 
the left chest wall was timely filed.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1982 and from November 1984 to November 1988 and from March 
1991 to July 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1998 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) .

In May 2003, the Board remanded this case to the RO for 
procedural reasons.  The case was returned to the Board in 
May 2005.

FINDINGS OF FACT

1.  A rating decision in February 1998 granted an increased 
evaluation of 10 percent for recurrent costochondritis of the 
left chest wall effective June 8, 1995, and the RO notified 
the veteran of this rating action by means of a supplemental 
statement of the case furnished to her on March 2, 1998.  

2.  In late March 1998, the veteran filed a timely notice of 
disagreement with the RO's assignment of June 8, 1995, as the 
effective date of the grant of the 10 percent evaluation for 
recurrent costochondritis of the left chest wall.  

3.  A statement of the case on the effective date issue was 
sent to the veteran by the RO on September 21, 1998.

4.  On or before March 2, 1999, the veteran did not file a 
substantive appeal on the issue of entitlement to an 
effective date earlier than June 8, 1995, for a grant of an 
evaluation of 10 percent for recurrent costochondritis of the 
left chest wall.

5.  On or before March 2, 1999, the veteran did not file a 
request for an extension of time within which to file a 
timely substantive appeal on the issue of entitlement to an 
effective date earlier than June 8, 1995, for a grant of an 
evaluation of 10 percent for recurrent costochondritis of the 
left chest wall.

CONCLUSION OF LAW

The veteran did not file a timely substantive appeal of the 
RO's decision in February 1998 assigning June 8, 1995, as the 
effective date for a grant of an evaluation of 10 percent for 
recurrent costochondritis of the left chest wall.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.302, 20.303 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
However, the record in this case demonstrates that undisputed 
facts render the veteran ineligible for the benefit she has 
been seeking in this appeal.  For that reason, the Board 
finds that the VCAA does not apply to this appeal.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Mason v. Principi, 
16 Vet. App. 129 (2002); VAOPGCPREC 5-2004.

II. Legal Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals", or 
correspondence containing the necessary information.  If the 
statement of the case and any prior supplemental statements 
of the case addressed several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed.  The substantive appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the statement of the case and any prior supplemental 
statements of the case.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed. The Board will not presume that an appellant agrees 
with any statement of fact contained in a statement of the 
case or a supplemental statement of the case which is not 
specifically contested.  Proper completion and filing of a 
substantive appeal are the last actions the appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2004).

The substantive appeal must be filed with the VA office from 
which the claimant 
received notice of the determination being appealed unless 
notice has been received that the applicable VA records have 
been transferred to another VA office.  In that case, the 
substantive appeal must be filed with the VA office which has 
assumed jurisdiction over the applicable records.  38 C.F.R. 
§ 20.300 (2004).

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  The date of mailing of the statement of the case will 
be presumed to be the same as the date of the statement of 
the case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b)(1) 
(2004).

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  
38 C.F.R. § 20.303 (2004).

III. Factual Background and Analysis

A rating decision in February 1998 granted an increased 
evaluation of 10 percent for recurrent costochondritis of the 
left chest wall effective June 8, 1995.  The RO notified the 
veteran of this rating action by means of a supplemental 
statement of the case furnished to her on March 2, 1998.  In 
late March 1998, the veteran filed a timely notice of 
disagreement with the RO's assignment of June 8, 1995, as the 
effective date of the grant of the 10 percent evaluation for 
recurrent costochondritis of the left chest wall.  A 
statement of the case on the effective date issue was sent to 
the veteran on September 21, 1998.

The time within which to file a timely substantive appeal on 
the earlier effective date issue expired on March 2, 1999, 
one year after the RO's notification of the veteran of the 
assignment of June 8, 1995, as the effective date for the 
grant of the 10 percent evaluation for her recurrent 
costochondritis of the left chest wall.  See 38 C.F.R. 
§ 20.302(b)(1) (2004).  On or before March 2, 1999, the 
veteran did not file a properly completed VA Form 9, "Appeal 
to Board of Veterans' Appeals", or correspondence containing 
the necessary information to constitute a timely filed 
substantive appeal.  Nor did the veteran or her 
representative acting on her behalf file a written request 
with the RO on or before March 2, 1999, for an extension of 
time within which to file a timely substantive appeal.  A 
statement by the veteran's representative containing argument 
on the earlier effective date issue filed in January 2000 
was, obviously, not received on or before March 2, 1999, the 
date on which the time to file a timely substantive appeal 
expired.  

The Board finds that the record is clear that the veteran did 
not file a timely substantive appeal of the determination 
assigning June 8, 1995, as the effective date for a grant of 
an evaluation for recurrent costochondritis of the left chest 
wall and that the preponderance of the credible evidence of 
record is against the claim on appeal.  Therefore, the 
veteran's current appeal must be denied.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.302, 20.303 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

A timely substantive appeal not having been received on the 
issue of entitlement to an effective date earlier than June 
8, 1995, for a grant of an evaluation of 10 percent for 
recurrent costochondritis of the left chest wall, the appeal 
is denied.  



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


